THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) is
entered into as of October 10, 2007, by and between ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation (“Seller”), and TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company, (“Buyer”), with reference to the following
Recitals:

R E C I T A L S

A. Seller and Buyer entered into that certain Purchase and Sale Agreement dated
August 14, 2007, as amended by (i) that certain First Amendment to Purchase and
Sale Agreement dated September 10, 2007, and (ii) that certain Second Amendment
to Purchase and Sale Agreement dated September 28, 2007 (collectively, the
“Purchase Agreement”) wherein Seller agreed to sell to Buyer, and Buyer agreed
to purchase from Seller, those certain “Properties” (as defined in the Purchase
Agreement), which include the “Fee Properties”, as legally described on the
attached Exhibit A, and the “Ground Lease Properties”, as legally described on
the attached Exhibit B, pursuant to the terms and conditions set forth in the
Purchase Agreement.

B. Suites 260 is included in Paragraph 1(a)(2) of the Purchase Agreement and is
a combination of Condominium Units 302 and 303 of the Market Street Health Care
Condominium. Suite 260 is not a Condominium Unit, but was a suite of offices
developed using Condominium Units 302 and 303. It is the intent of Seller to
sell and Buyer to purchase Units 302 and 303 Market Street Health Care
Condominium.

C. The description in the Purchase Agreement of the Condominium Units included
in the sale under the Purchase Agreement did not include in Paragraph 1(b)(3)
Unit 50 and Unit 490 of the 750 High Street Professional Building Condominium
(MOB 4). Unit 50 is a sub-unit of Unit 400 and is used in conjunction with said
Unit. Unit 490 in MOB 4 is used as part of Unit 400 of MOB 4. It is the intent
of the Seller and the Buyer that said Units be part of the sale.

D. The parties also intended that as a part of the sale under the Purchase
Agreement that Unit 195 of 750 High Street Professional Building Condominium be
included in the sale by Seller to Buyer, and Paragraph 1(b)(3) should be amended
to include Unit 195 in the Purchase Agreement.

E. Seller and Buyer wish to enter into this Third Amendment to include the Units
described in the Recitals in the sale and purchase contemplated by the Purchase
Agreement.

F. Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. Unless the context clearly indicates otherwise, (a) all
initially capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement, and (b) all references to “the
Agreement” or “this Agreement” in the Purchase Agreement or this Third Amendment
shall mean and refer to the Purchase Agreement as amended by this Third
Amendment.

2. Closing Date. Notwithstanding anything to the contrary contained in the
Purchase Agreement, the parties acknowledge and agree that the Closing is hereby
extended and the Closing Date is deemed to mean and refer to Monday, October 15,
2007.

3. Units Included. Notwithstanding anything to the contrary contained in the
Purchase Agreement, Seller hereby agrees that Units 302 and 303 Market Street
Health Care Condominium are to be included as Units which are part of the sale
contemplated in the Purchase Agreement. Seller and Buyer hereby agree that
Paragraph 1(a)(2) of the Purchase Agreement is amended to include the purchase
and sale of Unit 302 and Unit 303 Market Street Health Care Condominium and to
delete Unit 260 from said paragraph.

4. Additional Units. The parties further agree that Paragraph 1(b)(3) of the
Purchase Agreement should be amended to include additional Units, to-wit: Unit
50; Unit 195; and Unit 490 of the 750 High Street Professional Building
Condominium.

5. Legal Descriptions. Seller and Buyer hereby agree that Exhibit A and
Exhibit B of the Purchase Agreement are hereby deleted and replaced with the
Exhibit A and Exhibit B attached to this Third Amendment.

6. Seller’s Representations. Seller hereby represents and warrants to Buyer that
(a) the legal description of the Fee Properties and Ground Lease Properties
contain all of the units identified on the Rent Roll attached hereto as
Exhibit C (the “Rent Roll”) and (b) the square footage of the units identified
in the Rent Roll is correctly stated in the Rent Roll.

7. Indemnification. Seller agrees to indemnify and hold Buyer harmless from and
against any and all claims, actions, charges, expenses (including, without
limitation, reasonable attorney’s fees, and court costs) and liabilities
relating to Seller’s representations set forth herein.

8. Effect of this Third Amendment. Except as amended and/or modified by this
Third Amendment, the Purchase Agreement is hereby ratified and confirmed and all
other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this Third Amendment. In the event of any
conflict between the provisions of this Third Amendment and the provisions of
the Purchase Agreement, the provisions of this Third Amendment shall control.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this Third Amendment.

9. Further Assurances. Each party will, whenever and as often as it shall be
requested to do so by the other party, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered any and all such further
conveyances, assignments, approvals, consents and any and all other documents
and do any and all other acts as may be necessary to carry out the intent and
purpose of this Third Amendment.

10. Counterparts. This Third Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their duly authorized representatives as of the date first
referenced above.

     
SELLER:
  ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation
 
  By: /s/ William Roe
Name: William Roe
Title: Vice President
BUYER:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
  By: /s/ Jack Maurer
Name: Jack Maurer
Title: Executive Vice President

2